Citation Nr: 0519236	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  04-00 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1955 to June 
1975.  The appellant is the veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied service connection for the 
cause of the veteran's death.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
appellant of the evidence needed to substantiate the claim 
and obtained all relevant evidence designated by the 
appellant.

2.  The immediate cause of the veteran's death was a 
cerebrovascular accident (CVA) due to atherosclerosis.  

3.  The service medical records show two borderline-high 
blood pressure readings and a single isolated complaint of 
shortness of breath and heart "fluttering."; they do not 
contain a diagnosis of hypertension or atherosclerosis; the 
veteran's blood pressure was well within normal limits upon 
examination in April 1976, within one year of service; the 
first post service medical evidence of hypertension is dated 
June 1989 (14 years post service); a January 1993 report 
notes a ten year history of hypertension; and there is no 
competent medical opinion that links the veteran's fatal CVA, 
atherosclerosis or hypertension to service.  

5.  Service connection was in effect for Osgood-Schlatter's 
disease of the left tibial tubercle, rated 10 percent; and 
hemorrhoids, rated zero percent. 
6.  The medical evidence does not show that the veteran's 
fatal CVA, atherosclerosis or hypertension was caused or 
aggravated by a service-connected disability, it shows that 
these disabilities began more than a few years post-service 
and there is no competent evidence that links the veteran's 
fatal CVA, atherosclerosis or hypertension to any incident of 
or finding recorded during service.


CONCLUSION OF LAW

Service connection for the veteran's cause of death is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.307, 3.309, 
3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  The Board concludes 
that the discussions in the February 2003 rating decision; 
the October 2003 Statement of the Case; and letters sent to 
the claimant by the RO, adequately informed her of the 
information and evidence needed to substantiate her claim for 
service connection for the cause of the veteran's death, and 
complied with VA's notification requirements.  The Statement 
of the Case set forth the laws and regulations applicable to 
the claimant's claim.  Further, a letter from the RO to the 
claimant dated July 2002 informed her of the types of 
evidence that would substantiate her claim; that she could 
obtain and submit private evidence in support of her claim; 
and that she could have the RO obtain VA and private evidence 
if she completed the appropriate medical releases for any 
private evidence she wanted the RO to obtain.  In sum, the 
claimant was notified and aware of the evidence needed to 
substantiate her claim for service connection for the cause 
of the veteran's death, and the avenues through which she 
might obtain such evidence, and of the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was provided to 
the claimant in July 2002, prior to the February 2003 RO 
rating decision.  

The Board finds that notice was provided by the AOJ prior to 
the transfer and certification of the claimant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the claimant was provided with 
every opportunity to submit evidence and argument in support 
of her claim for service connection for the cause of the 
veteran's death, and to respond to VA notice.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to the claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her claim.  In its VCAA notice and 
Statement of the Case, the RO informed the claimant of the 
evidence already of record and requested that she inform VA 
of any additional information or evidence that she wanted VA 
to obtain.  Thus, while the appellant was not explicitly 
requested to provide any evidence in her possession, she was 
informed that it was her responsibility to ensure that VA 
received any evidence not in the possession of the Federal 
government; this would necessarily include submitting any 
relevant evidence in her possession.  The failure to use the 
exact language of 38 C.F.R. § 3.159(b)(1) with respect to 
this "fourth 
element" was harmless, non-prejudicial error, if error at 
all.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
the Court of Appeals for Veteran's Claims' statement in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  VA General Counsel further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the claimant by July 
2002 correspondence and asked her to identify all medical 
providers who treated the veteran for atherosclerosis.  The 
RO has obtained all identified evidence.  

As to any duty to seek a medical opinion, the Board notes 
that the assistance provided to the claimant shall include 
obtaining a medical opinion when such opinion is necessary to 
make a decision on the claim.  An opinion shall be treated as 
being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information 
and lay or medical evidence (including statements of the 
claimant) contains competent evidence that the veteran had 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms might have been associated 
with the veteran's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board finds that, with no competent evidence of a 
diagnosis of cardiovascular disease during service or for a 
number of years thereafter, and with no competent evidence 
suggesting a causal link between the veteran's fatal CVA, 
atherosclerosis or hypertension and service, there is no duty 
to provide an opinion with regard to claim for service 
connection for the cause of the veteran's death on appeal.  
Id.; see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the claimant.  
Bernard, supra.

Factual Background

A certificate of death on file shows that the veteran died in 
his residence on April 12, 2002 at the age of 65.  The 
immediate cause of death was recorded as a cerebrovascular 
accident (CVA) due to atherosclerosis.  No other diseases 
were noted on the death certificate.  

Service connection was in effect for Osgood-Schlatter's 
disease, left tibial tubercle, residual injury, for which the 
veteran was rated 10 percent effective July 1975; and 
hemorrhoids, for which he was assigned a noncompensable 
rating, effective July 1975.  The veteran sought service 
connection for hypertension and an anxiety disorder, but both 
claims were denied by a January 1995 RO rating decision.  

The service medical records reveal two blood pressure 
readings of 146/92 and 120/90, as well as a single incident 
in April 1969 in which the veteran reported an episode of 
"fluttering" and "pounding" in his chest, accompanied by 
shortness of breath lasting one or two seconds.  He reported 
no pain, elevated blood pressure, or a history of heart 
disease.  Upon examination, the veteran's blood pressure was 
120/88.  His chest was clear and a posterior myocardial 
infarction was not palpable.  He had regular sinus rhythm and 
the clinician assessed the veteran with a likely normal 
heart.  There are no further service medical records 
regarding the incident except on an undated Report of Medical 
History in which the veteran indicated by checked box, that 
he had experienced shortness of breath and pain or pressure 
in his chest.  In the same report, he indicated that he had 
not had high blood pressure or a palpitating or pounding 
heart.  

The remaining service medical records include normal 
examinations in July 1958, January 1961, December 1961, 
February 1972, and March 1968 (though he indicated 
experiencing shortness of breath with heavy exercise).  The 
records also contain three Reports of Medical History dated 
July 1959 and March 1968 in which the veteran indicated, by 
checked box, that he did not have high or low blood pressure; 
palpitating or pounding heart; or pain or pressure in his 
chest (though he once again noted shortness of breath in 
March 1968).  

The appellant has contended that the veteran developed 
hypertension, at least in part, from being in a war zone.  
She admits that he was not stationed in a war zone but that 
he told her that he was taken to Vietnam on many occasions to 
repair aircraft.  The service records contain no evidence 
that the veteran spent any time in Vietnam. 

The appellant has also argued that there are fifteen years 
worth of service medical records missing from the claims file 
that document the veteran's health problems while on active 
duty.  The voluminous service medical records in the claims 
file consist of medical reports and examinations beginning in 
1955 and continuing through 1975.  

In April 1976, the veteran underwent a VA examination in 
conjunction with his service connection claims for Osgood-
Schlatter's disease and hemorrhoids.  The veteran's blood 
pressure at the examination measured 108/64, and an x-ray 
report revealed the veteran's heart and lungs to be within 
normal limits.  

The first post service medical records indicating a diagnosis 
of hypertension are dated June 1989.  At that time, the 
veteran's blood pressured measured 170/100 and 172/102.  The 
veteran was diagnosed with hypertension, but there is no 
indication that the veteran's high blood pressure was due to 
any in service incident, or that he had a history of 
hypertension that began within one year of separation from 
service.  The veteran continued to seek treatment for 
hypertension and a January 1993 medical report noted that the 
veteran had a ten-year history of hypertension and a six to 
seven year history of diabetes mellitus.    

In January 1995, in conjunction with the veteran's claim for 
service connection for hypertension, the RO obtained a 
medical opinion.  The two borderline blood pressure readings 
in service, the April 1969 episode of fluttering in the 
chest, and the April 1976 blood pressure of 108/64 were 
noted.  It is apparent that a physician wrote that there was 
no possible connection between the veteran's heart condition 
and service, but it is also apparent that the physician was a 
member of the RO Rating Board.  (This matter is further 
addressed in the analysis below.) 

Laws and Regulations
 
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all of the evidence establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
and cardiovascular-renal disease (including hypertension) 
becomes manifest to a degree of 10 percent within one year 
from the date of separation from service, such disease shall 
be considered to have been incurred or aggravated by such 
service, notwithstanding there is no evidence of that disease 
during service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 
3.307, 3.309(a).

To establish service connection for the cause of the 
veteran's death, the evidence must show that the disability 
that was incurred in or aggravated by service either caused 
or contributed substantially or materially to the cause of 
death. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312.  
For a service connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but it must be shown that there was a 
causal connection. Id.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2003); Ruiz v. Gober, 10 Vet. App. 352 (1997).  
In short, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

In this case, a death certificate shows that the cause of the 
veteran's death was a cerebrovascular accident (CVA or 
stroke) due to atherosclerosis.  The appellant has argued 
that the veteran had a history of hypertension that dated 
back to service, or within the one-year presumptive period 
within which service connection can be granted without a 
nexus opinion.  However, the service medical records reveal 
only a couple of borderline blood pressure readings and a 
single April 1969 incident in which the veteran reported an 
episode of "fluttering" and "pounding" in his chest, 
shortness of breath, elevated blood pressure, and a history 
of heart disease.  Upon physical examination, the veteran's 
blood pressure was 120/88 (within normal limits), there was 
no evidence of a posterior myocardial infarction, and the 
veteran had a regular sinus rhythm.  The clinician assessed 
the veteran with a likely normal heart.  There was no 
diagnosis of hypertension and the veteran sought no further 
treatment while he was in service.  

The appellant has argued that there are fifteen years worth 
of service medical records missing from the claims file that 
document the veteran's health problems while on active duty.  
However, the Board notes that the service medical records in 
the claims file consist of medical reports and examinations 
beginning in 1955 and continuing through 1975, consistent 
with the veteran's 20 years of active duty, with no apparent 
gap in the records.  The Board finds no indication in the 
voluminous service medical records that are in the claims 
file that there are additional medical records that have not 
been obtained.  The RO contacted the National Personnel 
Records Center and obtained four envelopes , each with a 
copious amount of medical records.  The appellant has not 
identified any specific clinic or hospital where the veteran 
received any additional treatment.  She simply states in her 
Notice of Disagreement that "These records have 
documentation of health problems while he was on active 
duty."  The service medical records in the claims file 
already contain documentation of several health problems of 
which the veteran complained, including the two conditions 
that were eventually service connected.  The Board finds 
that, under such circumstances, and in the absence of more 
specific information regarding the alleged missing records, 
or any evidence suggesting that there are indeed additional 
records to be obtained, the Board finds that another search 
for service medical records is not warranted.  

The veteran also argues that "the original diagnosis of 
hypertension was done long before 1991."  The Board notes 
that the earliest post service medical evidence of 
hypertension is dated June 1989.  There is nothing in the 
notation to indicate that the veteran's hypertension was 
service related or that it had a history that dated back to 
within one year of separation from service.  To the contrary, 
a January 1993 medical report states that the veteran suffers 
from a ten-year history of hypertension, which places the 
onset of hypertension in approximately 1983 or approximately 
eight years post-service.  Furthermore, the veteran's blood 
pressure upon examination in April 1976, approximately 10 
months after his discharge from service, was 108/64, which is 
well within normal limits.  There is no medical evidence that 
suggests a causal link between the veteran's fatal CVA, 
atherosclerosis or hypertension and any incident of or 
clinical finding recorded during active service.     

In addition to the evidence summarized above, there is a 
handwritten statement in the claims file, dated in January 
1995, which was apparently written by a rating specialist 
with the RO.  The statement pointed out the two borderline 
blood pressure readings and the April 1969 episode of 
fluttering or pounding in the chest during service, along 
with the April 1976 blood pressure of 108/64.  It appears 
that a physician wrote that there was no  connection between 
the veteran's heart condition and service.  However, in 
examining the signatures, the Board finds that the same 
physician may have been a member of the RO Rating Board at 
the time.  VA adjudicators cannot base their decisions on 
their own unsubstantiated medical opinions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  However, in this 
case, there is no indication that this statement was 
considered by the RO in denying the appellant's claim for 
service connection for the cause of the veteran's death and 
it has not been considered by the Board in this appellate 
decision.  

In sum, while there are a couple of borderline-high blood 
pressure readings and an episode of shortness of breath and 
chest pain documented in the service medical records, the 
veteran was not diagnosed with cardiovascular disease or 
hypertension during service or for a number of years 
thereafter.  The veteran's blood pressure was well within 
normal limits when he was examined ten months after service, 
the first diagnosis of hypertension occurred in June 1989, a 
January 1993 medical report indicated only a ten year history 
of hypertension, and there is no medical evidence or 
competent opinion that links the veteran's fatal CVA, 
atherosclerosis or hypertension to service.  As the 
preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
for service connection for the cause of the veteran's death 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


